UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :     19-CR-131 (PAE)
                                                                       :
LORENZO RANDALL,                                                       :   SCHEDULING ORDER
JUSTIN RIVERA,                                                         :
DWAYNE ANTHONY CONLEY,                                                 :
CARL ANDREWS, and,                                                     :
GERALDINE FAUSTIN                                                      :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

PAUL A. ENGELMAYER, United States District Judge:

        This order adjourns the trial date in this case from January 27, 2020 to March 9, 2020.

The trial will be held in Courtroom 318 of the Thurgood Marshall Courthouse, 40 Foley Square,

New York, NY. The Court excludes time, pursuant to 18 U.S.C. § 3161(h)(7)(A), until March 9,

2020, finding that the interests of justice outweigh the interests of the public and the defense in a

speedy trial. The Court does so for the reasons stated on the record at the conference held on

November 19, 2019.

    At the same conference, the Court set the following deadlines:

    x   Severance motions and motions in limine directed to the admissibility of violent acts of

        conduct are due on December 9, 2019.

    x   Oppositions to any severance motions or any such motions in limine and any severance

        motions are due on December 20, 2019.

    x   The next conference in this case is scheduled for January 29, 2020 at 10:00 a.m. in

        Courtroom 506 of the Thurgood Marshall Courthouse, 40 Foley Square, New York, NY.
   x   The final pretrial conference is scheduled for March 3, 2020 at 10:00 a.m. in

       Courtroom 506 of the Thurgood Marshall Courthouse, 40 Foley Square, New York, NY.

   The Court adjourns the deadline for submissions of requests to charge and voir dire, and for

motions in limine addressed to subjects other than those identified above. The Court will set

deadlines for such submissions after resolving any severance motions.



       SO ORDERED.


Dated: November 21, 2019
       New York, New York
